DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 6-7, 11 and 21-22 have been previously cancelled. Claims 23-25 have bene added as new claims. Therefore, Claims 1-5, 8-10, 12-20 and 23-25 are still pending.
Response to Amendments/Arguments
The amendments overcome the objection of claims 8 and 13. . Therefore, objections to the claims have been withdrawn.
Applicant’s argument/remarks, on pages 10-19, with respect to rejections to claims  1-5, 8-10, and 12-20 under 35 USC § 103(a) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made, see the new rejections below.  
	On pages 11, the Applicant argues that:
	A) “Independent claim 1 now recites a combination of elements including 
 	"when the sampling rate is increased, the threshold value is decreased" and
	 "the processing tool is configured to switch from the first semiconductor manufacturing process to the second semiconductor manufacturing process during a transition period, and the detected intensity of the RF signal in the transition period is greater than the detected intensity of the RF signal in the first and second semiconductor manufacturing processes."… Applicant respectfully submits that the cited references do not disclose or suggest the combination of elements recited in claim 1….
 	on page 14, the Applicant further argues that: FIG. 4 in Yasar merely discloses that the parameters in deposition or etching are fixed, not variable. Moreover, the fixed RF power level used for deposition is different from the fixed RF power level used for etching. Specifically, Yasar does not disclose that the intensity of the RF signal is detected. The RF power level from the RF generator is switched depending on whether etching or deposition is performed and not whether the detected intensity of the RF signal exceeds a threshold value. Therefore, Yasar does not disclose or suggest "when the sampling rate is increased, the threshold value is decreased" and "the processing tool is configured to switch from the first semiconductor manufacturing process to the second semiconductor manufacturing process during a transition period, and the detected intensity of the RF signal in the transition period is greater than the detected intensity of the RF signal in the first and second semiconductor manufacturing processes" as recited in claim 1. These arguments are respectfully not persuasive.
	The claimed subject matter is directed to machine and not a method of using machine for performing etching and deposition. On of ordinary skill in the art understands that when performing etching steps, power parameters and thus thresholds are changed to reach different goals of etching. The phosita also knows that different steps such as etching and deposition use different RF power during each process. Yasar clearly teaches “deposition and etch modes within a vacuum chamber (30). The modes operate at different power and pressure parameters”, in the abstract. The Applicants characterization of Yasar above clearly states that during etching OR deposition are fixed. Furthermore, the arguments are not persuasive because Yasar was not cited to teach “that the intensity of the RF signal is detected”, "when the sampling rate is increased, the threshold value is decreased" and "the processing tool is configured to switch from the first semiconductor manufacturing process to the second semiconductor manufacturing process during a transition period, and the detected intensity of the RF signal in the transition period is greater than the detected intensity of the RF signal in the first and second semiconductor manufacturing processes" as recited in claim 1. 
	On page 17, the applicant further argues: 
	“…That is, the increase in the sampling rate is independent of the threshold value. Therefore, Bode fails to disclose or suggest "when the sampling rate is increased, thethreshold value is decreased" and "the processing tool is configured to switch from the first semiconductor manufacturing process to the second semiconductor manufacturing process during a transition period, and the detected intensity of the RF signal in the transition period is greater than the detected intensity of the RF signal in the first and second semiconductor manufacturing processes" as recited in claim 1”. These arguments are respectfully not persuasive. 
	Bode was not cited to teach any of the limitations previously argued.  
	The claimed subject matter requires that the sampling/collection of data between one period an another period or process be increased. The disclosure does not teach or suggest that this increase in the sampling rate is for a specific purposes (to fix a problem in the state of the art) other than a custom design choice. Bode teaches that a RF sensor sampling rate is adjustable. Claim 1 does not require that the sampling rate of the RF sensor is dependent on the threshold value or viceversa. The invention is  about changing parameters of a computer controlling substrate manufacturing processes performing from one period or process to another. It is known that the system is programmed with parameters such as RF power, sampling rate, threshold, and so on during a first period/process and having one or more different parameters during a second period or process for purposes of design choice. The claimed invention and the disclosure does not perform any checking of triggering or changing one parameter such as sampling rate when a threshold is detected. A recipe steps in the semiconductor manufacturing industry is programmed with certain parameters during each period or step. However, the recipe does not include any dependency between the parameters. At least that is not the case in this invention or disclosure. Therefore, the arguments are not persuasive.       
	The Examiner agrees that the combination of Valcore-Chen-Haiqing-Cochran-Yasar-Bode does not explicitly teach “the detected intensity of the RF signal in the transition period is greater than the detected intensity of the RF signal in the first and second semiconductor manufacturing processes”. However, the disclosure does not teach that the system on purpose controls the RF power to be above the RF power required for etching and deposition periods during the transition period (T2) on which no process (etch or deposition) is performed. This is an inherent process or error of a semiconductor manufacturing machine. The system of Valcore-Chen-Haiqing-Cochran-Yasar-Bode which teaches machine that performs etching and deposition and which inherently include a transition period and is capable of having the same error because RF plasma machine have that problems caused by the matching networks when adjusting power from one level to another. The Examiner has provided a reference that teaches this inherent problem of plasma machine and specifically of matching networks which are used to control the RF power.                            
	The arguments with respect to claim 8 on pages 17-19 are moot because the claim was  amended and the new references read in the claims. The new grounds of rejection presented for claims 8 were necessitated by the amendments. 
	The arguments with respect to claim 17 are identical to claim 1. Therefore, the same rationale applies to claim 17.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Valcore JR et al. (US 20150069912), in view of Chen et al. (US 20120074951), Haiqing et al (CN 102981028 as taught by provided the machine translation), Cochran (US 20090309579), Yasar et al (US 20030034244), Bode (US 7558687), and makoto (JP 2010037643 as supported by the machine translation provided). 
 	As per claim 1, Valcore teaches fabrication system (see Fig. 1 and Fig. 2 a substrate fabrication plasma system), comprising:
	a processing tool (see Fig. 1 processing tool 130; also, [0021] see a semiconductor substrate plasma processing apparatus 100 includes a vacuum chamber 102), comprising:
	 	at least one electrode, configured to receive an radio frequency (RF) signal from an RF signal generator during a first semiconductor manufacturing process and a second semiconductor manufacturing process (see Fig. 1 electrode 136 and/or see Fig. 2 electrostatic chuck 152 that includes an electrode as well, see [0094] “The impedance matching network 148 is connected via an RF transmission line 150 to an electrostatic chuck (ESC) 152 of a plasma chamber 156, which is an example of the plasma chamber 112 (FIG. 1A). The RF transmission line 150 is an example of the RF transmission line 127 (FIG. 1A). The ESC 152 is an example of the chuck 136 (FIG. 1A). The ESC 152 includes a lower electrode. In some embodiments, the ESC 152 includes the lower electrode and a ceramic layer placed with respect to, e.g., on top of, etc., the lower electrode. In various embodiments, the ESC 152 includes the lower electrode, the ceramic layer, and a facility plate placed with respect to, e.g., below, etc., the lower electrode; also, see [0073] “the lower electrode of the chuck 136 and the upper electrode”; also, see [0024] and [0097] “A wafer 154 is placed on a top surface 156 of the ESC 152 for processing, e.g., depositing materials on the wafer 154, or cleaning the wafer 154, or etching deposition layers on the wafer 154, or doping the wafer 154, or implantation of ions on the wafer 154, or creating a photolithographic pattern on the wafer 154, or etching the wafer 154, or sputtering the wafer 154, or a combination thereof”, thus, etching and deposition are the first and second manufacturing processes; also, see [0201]); and
	 an RF sensor, configured to (see [0055] and see [0107] “The RF generators 146 include sensors that measure a variable, e.g., a complex voltage and current, impedance, etc., at corresponding outputs of the RF generators 146”),  
		a computation device, connected to the RF sensor through the (see 0108),  configured to extract statistical characteristics with a sampling rate based on the detected intensity of the RF signal (see  Fig 1A host system with a processor/computing device, see [0031], [0049], [0056], [0064]; also, see Fig. 1 B   computing device 158; also, see [0107-0108] “…0108 The CPU 158 receives a variable that is measured by the sensors via communication cables that couple the corresponding sensors to the host system 162, accesses a computer-generated model, e.g., the model 126 (FIG. 1A), etc., from the memory device of the host system 162, and propagates the variable, e.g., complex voltage and current, complex reflected power, complex forward power, complex delivered power, etc., through the computer-generated model generate the model data 124 (FIG. 1A)…also, see [0110], the host system processor calculates statistical characteristic (values) based on the detected intensity/(power, current or voltage) of the RF signals. The sensor or computer extracts data at a sampling rate, see Fig. 2 and [0119] a number of samples); and
		a fault detection and classification (FDC) system (see [0028] “The pre-defined thresholds are used to detect a fault, which is classified in one of various categories. When the classified fault is determined to exist for a pre-determined time period or for a pre-determined number of times, an event is determined to occur. The event is classified based on the fault classification”, the FDC system includes software and hardware to detect faults in the fabrication system that includes all of the components as shown in Figs. 1A and 1B; the FDC system includes the host system 162 connected to computing device 158 and also the host system includes the software of FDC system and a display, see [0086]), communicatively connected to the processing tool and the computation device (see Valcore, Figs 1A-1B and [0198] “The controller is defined as electronics having various integrated circuits, logic, memory, and software that receive instructions, issue instructions, control operation, enable cleaning operations, enable endpoint measurements, and the like.”  Wherein, it is interpreted that the CPU 158 is connected to the FDC system and the CPU 158/computing device is communicatively coupled to a processing tool (tool 130 including ESC 152, RF generator 146 & associated sensors”; also, see [0199-0200] “The controller, in some embodiments, is a part of or coupled to a computer that is integrated with, coupled to the system, otherwise networked to the system, or a combination thereof. For example, the controller is in a "cloud" or all or a part of a fab host computer system”), wherein the FDC system comprises a processor, the processor is configured to determine whether or not the detected intensity of the RF signal exceeds a threshold value or a threshold range according to the extracted statistical characteristics (see Valcore, FIG. 1A-1B and [115] “The CPU 158 determines whether a fault has occurred in the plasma system 144 based on one or more variables generated at the output of the model 126.  For example, the CPU 158 determines a fault has occurred in the plasma system 144 when a variation in a variable exceeds a variation threshold.” Wherein, it is interpreted that the CPU 158 determines whether or not a detected intensity (i.e. variable/complex power) of an RF signal exceeds a threshold value according to the extracted statistical characteristics (i.e. a value of a variable)]),
	wherein when the detected intensity of the RF signal exceeds the threshold value or the threshold range, the processor notifies the processing tool to adjust the RF signal or stop tool to check parts damage (see FIG. 1 and [0087] “In some embodiments, the classification operation 142 is used to determine whether to turn off power that is supplied to the plasma tool 130 or to change an amount of power or frequency that is supplied to the plasma tool 130.  For example, upon determining that an event is arcing, the processor of the host system 120 sends a control signal to one or more of the RF generators 116 to turn off the one or more RF generators 116.  As another example, upon determining that an event is plasma dropout or plasma instability, the processor of the host system 120 sends a control signal to one or more of the RF generators 116 to change an amount of power supplied by or a frequency of one or more RF signals that are supplied by the corresponding one or more RF generators 116), 
	
	wherein the processing tool is configured to switch from the first semiconductor
manufacturing process to the second semiconductor manufacturing process during a transition period (see [0024] etching and deposition; also, see [0097]  a combination of etching and deposition; thus, when two processes are performed there is a transition period between processes), 
	While Valcore clearly and explicitly teaches sensors to detect RF signal parameters for the purpose of detecting arcing, Valcore does not explicitly teach:
 	the sensor wirelessly detecting an intensity of the RF signal and comprising a circuit board (this wireless detecting parameters sensor are very well known in this art. They are widely known as induction sensor, magnetic field sensors, eddy current sensor, hall sensors, B-dot sensors, and so on), 
	a coaxial connector arranged at a central portion of the circuit board and a metal coil arranged on the circuit board, wherein the coaxial connector is surrounded by the metal coil, and the metal coil is connected to the coaxial connector, 
	the computation device connected to the RF sensor through the coaxial connector and a coaxial cable, and 
	wherein when the sampling rate is increased, the threshold value is decreased (This steps has been in light of the specification par. [0060], the sampling rate is increased and a threshold value is decreased when the system changes or enters a new manufacturing process CVD or etching. The threshold value change/decrease does not depend on changing the sampling rate. In other words, a sampling rate and a threshold value are different for a CVD process from an etching process as suggested in [0060]), 
	wherein the detected intensity of the RF signal in the transition period is greater than the detected intensity of the RF signal in the first and second semiconductor manufacturing processes. 
	However, Chen teaches system and method for detecting arcing in a plasma tool comprising a RF sensor wirelessly detecting an intensity of the RF signal and comprising a metal coil (see fig. 2 and 6-7 RF sensor 202; also, see [0024] “The RF current probe 202 may be a single loop current transformer or a multiple loop current transformer. The RF current flowing through the RF power transmission line 201 produces a time-varying magnetic field around the RF power transmission line 201. The time-varying magnetic field, in turn, produces a time-varying electric field at an RF frequency. The time-varying electric field induces RF current flowing through the loop(s) and a resistor in the current probe 202…”).  
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore’s invention to include a RF sensor wirelessly detecting an intensity of the RF signal and comprising a metal coil as taught by Chen in order to detect power wirelessly and in an isolated and safe manner, and because these sensors provided an array of inherent benefits such as easiness to integrate the magnetic field wireless sensor in any place or location of the system while avoid direct connection (these are inherent and well-known benefits if magnetic field sensors) and allowing much more sensitive plasma excursion detection as opposed to detection at or near the RF power generator or the RF matching network (see Chen [0023]) to detect arcing in a plasma tool (see [0006]).  	
	While Chen teaches a RF sensor including a coil or coils (loops), Chen does not explicitly teach the sensor comprising a circuit board, a coaxial connector arranged at a central portion of the circuit board and a metal coil arranged on the circuit board, wherein the coaxial connector is surrounded by the metal coil, and the metal coil is connected to the coaxial connector (in other words, Chen is silent about the design of the RF sensor).
	However, Haiqing et al, teaches a RF sensor (see Fig. 2 and Figs. 4 -5 and page 21 par/ 4 “the present invention discloses a near-field electromagnetic probe 20 for sensing”, thus, a RF sensor sensing wirelessly power conditions is shown) comprising a coaxial connector arranged at a central portion of a board and a metal coil arranged on the board (see Fig. 2 and Figs. 4-5 coaxial connector 32), wherein the coaxial connector is surrounded by the metal coil (see Figs. 4-5 “The coil 30 has a first end point 32/connector and a second end point 34” the coil surrounds the connector 32), and the metal coil is connected to the coaxial connector (see Fig. 2 and Fig. 4 also, see page 21 par. 4 “The coil 30 has a first end point 32 and a second end point 34”), a computation device connected to the RF sensor through the coaxial connector and a coaxial cable (see Fig. 5 RF sensor connected to a detection instrument/computing device, see page 21 par. 7 “…the first conductive wire 38 of the coaxial cable 36 may be a conductive copper wire
The second conductive wire 40 of the coaxial cable 36 may be a mesh-shaped conductive wire….the near-field electromagnetic probe 20 of the present invention can reuse the non-metallic protective layer 44 to cover the ring structure 26. The coil 30 and the insulating film 42, and then the first conductive wire 38 and the second conductive wire 40 are electrically connected to the detection instrument 46 through the coaxial terminal 45, and the aforementioned detection instrument 46 is an electromagnetic interference receiver or spectrum analysis instrument/computing device”). 	
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen’s combination as taught above to include a RF sensor (see Figs. 4-6 and page 21 par/ 4 “the present invention discloses a near-field electromagnetic probe 20 for sensing”, thus, a RF sensor sensing wirelessly power conditions is shown) comprising a coaxial connector arranged at a central portion of a board and a metal coil arranged on the board (see Figs. 4-6 coaxial connector 32), wherein the coaxial connector is surrounded by the metal coil (see Figs. 4-5 “The coil 30 has a first end point 32/connector and a second end point 34” the coil surrounds the connector 32), and the metal coil is connected to the coaxial connector, and the computation device connected to the RF sensor through the coaxial connector and a coaxial cable as taught by Haiqing in order to detect a power signal wirelessly and deliver the detected signal through a coaxial cable in a safe manner since coaxial cable are shielded cables that diminish interference of other signals found in an environment.    
	While Haiqing teaches an inductor mounted on a plastic cover, Haiqing does not explicitly teach the sensor comprising a circuit board and the metal coil arranged on the circuit board (induction coil printed on a circuit board for the purposes of giving stability to the coil are very common in the RF sensor art).  	
	Cochran teaches a RF sensor comprising a circuit board and the metal coil arranged on the circuit board (see 0076 “As illustrated in FIGS. 1-3, the embodiment of the sensor inductor 10 of the invention includes a conductor or coil 12 mounted on, or formed on, or deposited on, or deposited within, a generally planar insulator, or semiconductor, or epoxy, sensor substrate 14. In the embodiment of FIGS. 1-3, the conductor 12 is wound with multiple turns inwardly about an axis 17 that extends generally normal or perpendicular to the substrate, with each turn diminishing in size or diameter. Generally planar, for the purposes of this invention, means a flat, cylindrical, or radial shape, and the like. The sensor substrate 14 can be the surface of the item to be monitored, or a separate substrate. The conductor 12 can be mounted or formed on printed circuit board type substrate by commercially well-known techniques).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen-Haiqing combination a taught above to include a RF sensor comprising a circuit board and the metal coil arranged on the circuit board in order to provide stability to the RF sensor (see [0020] “A sensor inductor may be formed along a sensor substrate such as a printed board, or contained within an epoxy coating substrate. The substrate can be rigid or flexible”; 0077). It is to note that the connector of the coil is at the center of the circuit board (see Fig. 1 connector 20).    
	While Valcore teaches two semiconductor processes such as deposition and etching (see [0097]) and using a plurality of thresholds during the processing of a workpiece during different states of the RF signal corresponding to processing processes (see [0028] and [0034]), and while it is very well known in this art that etching and deposition have different process parameters settings such as RF power settings,  Valcore-Chen-Haiqing-Cochran still does not explicitly teach wherein when the sampling rate is increased, the threshold value is decreased (These limitations have been interpreted  in light of the specification par. [0060], the sampling rate is increased and a threshold value is decreased when the system changes or enters a new manufacturing process CVD or etching. The threshold value change/decrease does not depend on changing the sampling rate. In other words, a sampling rate and a threshold value are different for a CVD process from an etching process as suggested in [0060]), wherein the detected intensity of the RF signal in the transition period is greater than the detected intensity of the RF signal in the first and second semiconductor manufacturing processes. 
	Yasar teaches a fabrication system including a processing tool comprising a threshold value (the threshold is RF signal intensity power level at which is desired to process a workpiece) is decreased during a semiconductor manufacturing process (see the Abstract “deposition and etch modes within a vacuum chamber (30). The modes operate at different power and pressure parameters. Pressure of more than 50 mTorr, for example, is used for sputtering material from a target while pressure of less than a few mTorr, for example, is used to etch. Bias power on the substrate is an order of magnitude higher for etching, producing several hundred volt bias for etching, but only a few tens of volts for deposition”; also, see [0032] and [0041] “An example of this sequence of operation is depicted in FIG. 4, where DC power from the power source 24 to the target 25 is switched on for deposition and off for etching…ICP power from the RF generator 27 to the antenna 26 is switched between a higher power level for deposition and a lower power level for etching. RF bias power from the generator 28 to the table 22 is switched from a lower bias for deposition and a higher bias for etching”, switching higher power level to lower power level changes the set points or thresholds for maximum power, also, see Fig. 4 RF power level is decreased for two different processes; also, see [0032], [0041] and [0044]), wherein the processing tool is configured to switch from the first semiconductor manufacturing process to the second semiconductor manufacturing process during a transition period (Yasar clearly teaches a transitioning between etching-deposition in Fig. 4 and Fig. 5; also, see [0044]; also, see page 6 claim 1).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen-Haiqing-Cochran’s invention to include comprising a threshold value is decreased during a semiconductor manufacturing process, wherein the processing tool is configured to switch from the first semiconductor manufacturing process to the second semiconductor manufacturing process during a transition period as taught by Yasar in order to provide proper power for different semiconductor manufacturing processes (see [0032] “these electrical power sources 24 and 27 are turned on to power levels appropriate for the deposition by iPVD. Wafer RF bias is supplied to the chuck 22 by RF bias generator 28, which can also be turned on to a level appropriate during deposition to provide a net negative bias on the wafer 21 to improve and affect the process”; also, see Fig. 5 and [0044]) and use the system of Valcore to determine that power levels thresholds during the different states/processes are within acceptable ranges or detect a fault if they are not (see Valcore [0067).
	Valcore-Chen-Haiqing-Cochran-Yasar still does not explicitly teach wherein the sampling rate is increased and wherein the detected intensity of the RF signal in the transition period is greater than the detected intensity of the RF signal in the first and second semiconductor manufacturing processes. 
	However, Bode teaches a system comprising a RF sensor (see Col 1 lines 45-46 “an etching tool may include a sensor to monitor the radio frequency power delivered by the etching tool”; also, see Col 6 lines 45-46 “a power sensor to monitor the power provided to a heating element in the deposition tool”), a  wherein the sampling rate is increased (see Col 6 lines 49-52 “it may be desirable to increase the sampling rate of the temperature sensor and/or the power sensor to gather additional data to determine whether or not a process or device fault occurred”, Bode suggests detecting duration of the RF sensor comprises a first period and a second period, and a first sampling rate of the RF sensor during the first period is less than a second sampling rate of the RF sensor during the second period). 
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the combination of Valcore-Chen-Haiqing-Cochran-Yasar as taught above  to include a  wherein the sampling rate is increased as taught by Bode in order to improve the detecting accuracy of a fault during a second period (see Col 7 lines 57-65 “By implementing one or more embodiments of the present invention, the ability of the APC system to detect and/or classify faults or other unexpected events associated with the processing tools may be enhanced. For example, the APC 60 system may be able to increase the sampling rate of select sensors that are relevant to the suspected fault or unexpected event to provide additional data that may assist in detecting and/or classifying the suspected fault or unexpected event”, thus by increasing the sampling rate during a second period of time will result in a greater rate than in a first period of time). Furthermore,  It would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to when the sampling rate is increased as taught by Bode (see Col 2 lines 55-58 “FIG. 4 conceptually illustrates a method of dynamically adjusting a sensor sampling rate that may be used in the manufacturing system shown in FIG. 1, in accordance with the present invention”), the threshold value/power level limits are decreased during the semiconductor manufacturing processes as taught by Yasar (Yasar teaches that different parameters can be adjusted for different processes) since parameters such as power limits, sampling rate, and other are adjustable and could be different for different semiconductor processes such as etching, deposition, and so on during different period and since the Applicant has not disclosed that increasing the sampling rate while decreasing a threshold value/power limit solves any stated problem is for any particular purpose (the Applicant in the invention simply states that each process such as etching or deposition could be first and second and each could have the parameters settings as claimed) other than increasing the sampling rate increases the accuracy of detection during a second period and which is suggested by  Bode.   
	While it seems that Valcore or Yasar etching-deposition plasma chamber is capable of having a RF signal in the transition period that is greater than the detected intensity of the RF signal in the first and second semiconductor manufacturing processes (Yasar teaches a spike just before the etching process for the bias power), and because this seems to be an inherent effect of transitioning between RF power of different levels, Valcore-Chen-Haiqing-Cochran-Yasar-Bode does not explicitly teach wherein the detected intensity of the RF signal in the transition period is greater than the detected intensity of the RF signal in the first and second semiconductor manufacturing processes.
	However, Makoto teaches a plasma chamber for etching and deposition comprising wherein the detected intensity of a RF signal in a transition period is greater than a detected intensity of the RF signal in a first and second semiconductor manufacturing processes (see Fig. 1 and Fig. 2; also, see page 4 par. 3 “it is necessary to match the impedance of the high-frequency power each time. FIG. 1C shows the effective high-frequency power introduced into the discharge space. The rising process 101 at power-on, the falling process 104 at cutting, the effective power fluctuation 102 by impedance matching, Step 103 is shown. As shown in FIG. 1C, when an impedance matching operation occurs with a change in gas ratio or pressure, the discharge may become unstable every time impedance matching is performed”, thus, this indicates that during a transition period a fluctuation in power that is inherent to the matching process during RF power changes/switching occurs; also, see page 5 par 4. “Immediately after the start-up, an effective power fluctuation 202 occurs due to fluctuations in the reflected power in the impedance matching step 203. Strictly speaking, these nonstable discharge times may result in a film that is not as designed”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen-Haiqing-Cochran-Yasar-Bode’s invention to include a transition period, wherein the detected intensity of a RF signal in a transition period is greater than a detected intensity of the RF signal in a first and second semiconductor manufacturing processes and to shorten the unstable period time as taught by Makoto in order to avoid any undesired defects in the design workpiece due the inherent fluctuations that occurs when changing RF power during manufacturing processes during the transition periods (see page 5 par. 4 “Immediately after the start-up, an effective power fluctuation 202 occurs due to fluctuations in the reflected power in the impedance matching step 203. Strictly speaking, these nonstable discharge times may result in a film that is not as designed. However, in the situation where film deposition is continuously performed as shown in FIGS. 1B and 1C described in the description of the prior art, the film deposition is started after the gas is stabilized as in the present invention. In the method, the effective power swing 202 occurs only once at the start. Therefore, it is considered that an ideal composition and film thickness as designed can be obtained by shortening the unstable discharge time including the rising process 201, the falling process 204, and the impedance matching process 203 as much as possible”).
With respect to claim 3, Valcore-Chen-Haiqing-Cochran-Yasar-Bode-Makoto  teaches the fabrication system as claimed in claim 1, Chen further teaches wherein the RF sensor comprises an RF current sensor which generates an inducting current corresponding to the intensity of the RF signal through electro-magnetic induction (see Chen, FIG. 2 & Para. 24] “The RF current probe 202 may be a single loop current transformer or a multiple loop current transformer. The RF current flowing through the RF power transmission line 201 produces a time-varying magnetic field around the RF power transmission line 201. The time-varying magnetic field, in turn, produces a time-varying electric field at an RF frequency. The time-varying electric field induces RF current flowing through the loop(s) and a resistor in the current probe 202. The result is a conversion of the RF current to an RF voltage for subsequent processing”).
	As per claim 24, Valcore-Chen-Haiqing-Cochran-Yasar-Bode-Makoto teaches  the processing tool as claimed in claim 1, Valcore further suggests wherein the RF signal is transitioned during a transition period between the first and second semiconductor manufacturing process, and no semiconductor manufacturing process is performed during the transition period (see [0024] etching and deposition; also, see [0097]  a combination of etching and deposition; thus, when two processes are performed there is an inherent transition period between processes that takes place fro changing the parameters of the system such as changing RF power).  
	Yasar also teaches a transition period (see Yasar clearly teaches a transitioning between etching-deposition in Fig. 4 and Fig. 5; also, see [0044]; also, see page 6 claim 1).
	Makoto also teaches a transition period wherein no process takes place see Fig. 1 and Fig. 2; also, see page 4 par. 3 “it is necessary to match the impedance of the high-frequency power each time. FIG. 1C shows the effective high-frequency power introduced into the discharge space. The rising process 101 at power-on, the falling process 104 at cutting, the effective power fluctuation 102 by impedance matching, Step 103 is shown. As shown in FIG. 1C, when an impedance matching operation occurs with a change in gas ratio or pressure, the discharge may become unstable every time impedance matching is performed”, thus, this indicates that during a transition period a fluctuation in power that is inherent to the matching process during RF power changes/switching occurs; also, see page 5 par 4. “Immediately after the start-up, an effective power fluctuation 202 occurs due to fluctuations in the reflected power in the impedance matching step 203. Strictly speaking, these nonstable discharge times may result in a film that is not as designed”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen-Haiqing-Cochran-Yasar-Bode-Makoto’s invention to include a transition period where not semiconductor process is performed, as taught by Makoto in order to avoid any undesired defects in the design workpiece due the inherent fluctuations that occurs when changing RF power during manufacturing processes during the transition periods (see page 5 par. 4 “Immediately after the start-up, an effective power fluctuation 202 occurs due to fluctuations in the reflected power in the impedance matching step 203. Strictly speaking, these nonstable discharge times may result in a film that is not as designed. However, in the situation where film deposition is continuously performed as shown in FIGS. 1B and 1C described in the description of the prior art, the film deposition is started after the gas is stabilized as in the present invention. In the method, the effective power swing 202 occurs only once at the start. Therefore, it is considered that an ideal composition and film thickness as designed can be obtained by shortening the unstable discharge time including the rising process 201, the falling process 204, and the impedance matching process 203 as much as possible”).
Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Valcore JR et al. (US 20150069912), in view of Chen et al. (US 20120074951), Haiqing et al (CN 102981028 as taught by provided the machine translation), Cochran (US 20090309579), Yasar et al (US 20030034244), Bode (US 7558687) and  Makoto (JP 2010037643 as supported by the machine translation provided) as applied to claims 1, and further in view of Wilson (US 20170244500).
With respect to claim 2, Valcore-Chen-Haiqing-Cochran-Yasar-Bode-Makoto  teaches the fabrication system as claimed in claim 1, but the combination is not generally concerned with the statistical characteristics comprising a maximum intensity, a range of the intensity and a standard deviation of the intensity of an RF signal. 
However, Wilson discloses a system comprising wherein extracted statistical characteristics comprise a maximum intensity of the RF signal, a range of the intensity of the RF signal, and a standard deviation of the intensity of the RF signal (see Wilson, [0045] “The RF pulse test module (49) can be further executed to calculate and record the mean, standard deviation, and maximum value of the RF forward signal”]
                Therefore,  it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen-Haiqing-Cochran-Yasar-Bode-Makoto‘s combination as taught above to include using extracted statistical characteristics comprising a maximum intensity of the RF signal, a range of the intensity of the RF signal, and a standard deviation of the intensity of the RF signal as taught by Wilson in order to use RF intensity measurement principles into the system that wirelessly detects and analyzes faults as taught by the combination of Valcore-Chen-Haiqing-Cochran-Yasar-Bode that would result in a system that extracts RF signal data to help predict approaching or imminent failure of a RF generator (Wilson [0006]).
With respect to claim 4, Valcore-Chen-Haiqing-Cochran-Yasar-Bode-Makoto  teaches the fabrication system as claimed in claim 2, Valcore further teaches wherein when the first or second manufacturing process is an etching process (see Valcore [0024] “The plasma is used for a wide variety of operations on a substrate, e.g., cleaning the substrate, processing the substrate, performing deposition of oxides on the substrate, etching the substrate, etc. During performance of the operations, a variety of impediments are faced. For example, there may be plasma unconfinement within the plasma chamber. As another example, there may be arcing or plasma drop-out. Such events reduce wafer yield and increase time and costs associated with performing the operations”, thus, acing is detected during an etching process; also, see [0097]), the FDC system determines whether or not the detected intensity of the RF signal is greater than the threshold value (see Valcore, FIG. 1A-1B & [0015]  “The CPU 158 determines whether a fault has occurred in the plasma system 144 based on one or more variables generated at the output of the model 126.  For example, the CPU 158 determines a fault has occurred in the plasma system 144 when a variation in a variable exceeds a variation threshold.” Wherein, it is interpreted that the CPU 158 determines whether or not a detected intensity (i.e. variable/complex power) of an RF signal exceeds a threshold value according to the extracted statistical characteristics (i.e. a value of a variable)).
With respect to claim 5, Valcore-Chen-Haiqing-Cochran-Yasar-Bode-Makoto teaches the fabrication system as claimed in claim 2, Valcore further teaches wherein when the first or second manufacturing process is a chemical vapor deposition process, (see Valcore [0024] “The plasma is used for a wide variety of operations on a substrate, e.g., cleaning the substrate, processing the substrate, performing deposition of oxides on the substrate, etching the substrate, etc. During performance of the operations, a variety of impediments are faced. For example, there may be plasma unconfinement within the plasma chamber. As another example, there may be arcing or plasma drop-out. Such events reduce wafer yield and increase time and costs associated with performing the operations”, thus, acing is detected during an etching process; also, see [0097]), the FDC system determines whether or not the detected intensity of the RF signal falls outside the threshold range (see Valcore, FIG. 1A-1B & [0015] “The CPU 158 determines whether a fault has occurred in the plasma system 144 based on one or more variables generated at the output of the model 126.  For example, the CPU 158 determines a fault has occurred in the plasma system 144 when a variation in a variable exceeds a variation threshold.” Wherein, it is interpreted that the CPU 158 determines whether or not a detected intensity (i.e. variable/complex power) of an RF signal exceeds a threshold value according to the extracted statistical characteristics (i.e. a value of a variable)). 
Claims 8-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Valcore JR et al. (US 20150069912), in view of Chen et al. (US 20120074951), Kim et al (US 20170169995), Papasouliotis et al (US 6030881) and McCown et al (US 5067099).
	With respect to claim 8, Valcore teaches a processing tool (see Fig. 1 processing tool 130; also, [0021] see a semiconductor substrate plasma processing apparatus 100 includes a vacuum chamber 102), comprising: 
 	an RF signal generator, configured to generate an RF signal, (see Fig. 1B  Pulsing RF Generators 146) wherein the RF signal generator comprises:	
 	a high- frequency (HF) signal source, configured to generate an HF signal (see [0092] “The plasma system 144 includes one or more RF generators 146, e.g., an x MHz RF generator, a y MHz RF generator, and a z MHz RF generator. The RF generators 146 are examples of the RF generators 116 (FIG. 1A). An example of the x MHz RF generator includes an RF generator that has an operation frequency of 2 MHz, an example of the y MHz RF generator includes an RF generator that has an operation frequency of 27 MHz, and an example of the z MHz RF generator includes an RF generator that has an operation frequency of 60 MHz”, Thus, the RF generator includes a least a HF signal source);
	
	and a distributed network (see Fig. 1B distribution network 150), 
	at least one electrode, configured to receive the RF signal to execute a first semiconductor manufacturing process and second manufacturing process during a second period, (s see Fig. 1 electrode 136 and/or see Fig. 2 electrostatic chuck 152 that includes an electrode as well, see [0094] “The impedance matching network 148 is connected via an RF transmission line 150 to an electrostatic chuck (ESC) 152 of a plasma chamber 156, which is an example of the plasma chamber 112 (FIG. 1A). The RF transmission line 150 is an example of the RF transmission line 127 (FIG. 1A). The ESC 152 is an example of the chuck 136 (FIG. 1A). The ESC 152 includes a lower electrode. In some embodiments, the ESC 152 includes the lower electrode and a ceramic layer placed with respect to, e.g., on top of, etc., the lower electrode. In various embodiments, the ESC 152 includes the lower electrode, the ceramic layer, and a facility plate placed with respect to, e.g., below, etc., the lower electrode; also, see [0073] “the lower electrode of the chuck 136 and the upper electrode”; also, see [0024] and [0097] “A wafer 154 is placed on a top surface 156 of the ESC 152 for processing, e.g., depositing materials on the wafer 154, or cleaning the wafer 154, or etching deposition layers on the wafer 154, or doping the wafer 154, or implantation of ions on the wafer 154, or creating a photolithographic pattern on the wafer 154, or etching the wafer 154, or sputtering the wafer 154, or a combination thereof”, thus, etching and deposition are the first and second manufacturing processes; also, see [0201]. Thus two periods are suggested during etching and during deposition); and
 	 a first sensor and a second RF sensor, arranged separately from the electrode and the RF signal generator to(see [0031] “The plasma system further includes a sensor coupled to the output of the RF generator and a host system coupled to the sensor”, thus the sensor is separate from the RF generator since it is at the output; also, see [0055] and see [0107] “The RF generators 146 include sensors that measure a variable, e.g., a complex voltage and current, impedance, etc., at corresponding outputs of the RF generators 146”, the sensors are separated from the electrode; see [0055] “one or more sensors, e.g., probes, voltage and current probes, etc., within the RF generators 116 sense RF signals at outputs of the RF generators 116 to generate data that represents the variable. For example, a probe 118 senses RF signals at an output of one of the RF generators 116 to generate data that represents the complex voltage and current or the impedance at the output. The output of one of the RF generators 116 is used to provide an RF signal to the impedance matching circuit 114. The RF generators 116 send the data to the host system 120 via corresponding communication cables 117”, thus, plurality of sensors are used”; also, see [0107-0108] “sensors…”; The sensor or computer extracts data at a sampling rate, see Fig. 2 and [0119] a number of samples),
	wherein the detected intensity of the RF signal is utilized for extracting statistical characteristics by a computation device with a sampling rate, (see  Fig 1A host system with a processor/computing device, see [0031], [0049], [0056], [0064]; also, see Fig. 1 B   computing device 158; also, see [0107-0108] “…0108 The CPU 158 receives a variable that is measured by the sensors via communication cables that couple the corresponding sensors to the host system 162, accesses a computer-generated model, e.g., the model 126 (FIG. 1A), etc., from the memory device of the host system 162, and propagates the variable, e.g., complex voltage and current, complex reflected power, complex forward power, complex delivered power, etc., through the computer-generated model generate the model data 124 (FIG. 1A)…also, see [0110], the host system processor calculates statistical characteristic (values) based on the detected intensity/(power, current or voltage) of the RF signals), and the statistical characteristics are transmitted to a fault detection and classification (FDC) system (see Valcore, Figs 1A-1B and [0198] “The controller is defined as electronics having various integrated circuits, logic, memory, and software that receive instructions, issue instructions, control operation, enable cleaning operations, enable endpoint measurements, and the like.”  Wherein, it is interpreted that the CPU 158 is connected to the FDC system and the CPU 158/computing device is communicatively coupled to a processing tool (tool 130 including ESC 152, RF generator 146 & associated sensors”; also, see [0199-0200] “The controller, in some embodiments, is a part of or coupled to a computer that is integrated with, coupled to the system, otherwise networked to the system, or a combination thereof. For example, the controller is in a "cloud" or all or a part of a fab host computer system”; also, see Figs. 1A-1B and [115] “The CPU 158 determines whether a fault has occurred in the plasma system 144 based on one or more variables generated at the output of the model 126.  For example, the CPU 158 determines a fault has occurred in the plasma system 144 when a variation in a variable exceeds a variation threshold.” Wherein, it is interpreted that the CPU 158 determines whether or not a detected intensity (i.e. variable/complex power) of an RF signal exceeds a threshold value according to the extracted statistical characteristics (i.e. a value of a variable)), 
	, and the second RF sensor is arranged between the distribution network and the HF signal source (see [0031] “The plasma system further includes a sensor coupled to the output of the RF generator and a host system coupled to the sensor”, thus, the sensor is at the output of the RF generator, which place the sensor between the HF signal source 146 and the distribution network 150; also, see [0055] and  [0107-0108]] these paragraphs also suggest that the location of at least a second sensor is between the distribution network and the HF signal source),
	wherein the FDC system is configured to determine whether or not the detected intensity of the RF signal exceeds a threshold value or is outside a threshold range according to the extracted statistical characteristics (see Valcore, FIG. 1A-1B and [115] “The CPU 158 determines whether a fault has occurred in the plasma system 144 based on one or more variables generated at the output of the model 126.  For example, the CPU 158 determines a fault has occurred in the plasma system 144 when a variation in a variable exceeds a variation threshold.” Wherein, it is interpreted that the CPU 158 determines whether or not a detected intensity (i.e. variable/complex power) of an RF signal exceeds a threshold value according to the extracted statistical characteristics (i.e. a value of a variable)),   	
	Valcore does not explicitly teach 
	wherein the second period is shorter than the first period;
 	the RF sensors to wirelessly detect intensity of the RF signal, and the RF generator comprising a low-frequency (LF) signal source, configured to generate an LF signal, wherein the first RF sensor is arranged between the distribution network and the electrode and 
 	the distributed network, arranged between the LF signal source and the HF signal source, configured to combine and distribute the LF signal and the HF signal to generate the RF signal, wherein the LF signal source is separated from the HF signal source by the distributed network;	
	wherein the sampling rate of the second period is twice the sampling rate of the first period, and the threshold value of the second period is less than the threshold value of the first period and greater than half the threshold value of the first period.	However, Chen teaches system and method for detecting arcing in a plasma tool comprising a fist RF sensor wirelessly detecting an intensity of the RF signal (see fig. 2 and 6-7 RF sensor 202; also, see [0024] “The RF current probe 202 may be a single loop current transformer or a multiple loop current transformer. The RF current flowing through the RF power transmission line 201 produces a time-varying magnetic field around the RF power transmission line 201. The time-varying magnetic field, in turn, produces a time-varying electric field at an RF frequency. The time-varying electric field induces RF current flowing through the loop(s) and a resistor in the current probe 202…”), wherein the first RF sensor is arranged between the distribution network and the electrode (see Chen Figs. 1-2 and [0023] “The detection circuit 200 includes an RF current probe 202 that is coupled to an RF power transmission line 201 between the RF matching/distribution  network124 and an upper, powered electrode 204 within a plasma chamber 206, such as the showerhead 116 in the PECVD chamber 100 depicted in FIG. 1. Preferably, the RF current probe is coupled to the RF power transmission line 201 just prior to connection of the RF power transmission line 201 to the powered electrode 204”).  
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore’s invention to include a first RF sensor wirelessly detecting an intensity of the RF signal and comprising a metal coil as taught by Chen in order to detect power wirelessly and in an isolated and safe manner, and because these sensor provided an array of inherent benefits such as easiness to integrate the magnetic field wireless sensor in any place or location of the system while avoid direct connection (these are inherent and well-known benefits if magnetic field sensors) and allowing much more sensitive plasma excursion detection as opposed to detection at or near the RF power generator or the RF matching network (see Chen [0023]) to detect arcing in a plasma tool (see [0006]).  Furthermore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore’s invention to include wireless detection in the  second RF sensor to wirelessly detecting an intensity of the RF signal as taught by Valcore and comprising a metal coil as taught by Chen in order to detect power wirelessly and in an isolated and safe manner, and because these sensor provided an array of inherent benefits such as easiness to integrate the magnetic field wireless sensor in any place or location of the system while avoid direct connection (in other words, it would have been obvious to use magnetic/induction detection sensors as the first and second RF sensor based on the advantages described above).  
	Chen also teaches statistical characteristics are transmitted to a fault detection and classification (FDC) system (see Chen, FIG. 3, Par. 23 & Col. 31] “The detection circuit 200 includes an RF current probe 202 that is coupled to an RF power transmission line 201. Each RF current probe 202 is connected via cables 302. The detection modules 306 each contain all of the components of the circuit 200 encircled by the boxes 250, 550, 650, 750, and 850 in FIGS. 2, 5, 6, 7, and 8, respectively.” Wherein, it is interpreted that statistical characteristics (i.e. values measured by the RF current probe 202) are transmitted to a fault detection and classification system (i.e. detection modules 306)).
	Valcore-Chen still does not explicitly the RF generator comprising a low-frequency (LF) signal source, configured to generate an LF signal, and the distributed network arranged between the LF signal source and the HF signal source, configured to combine and distribute the LF signal and the HF signal to generate the RF signal, wherein the LF signal source is separated from the HF signal source by the distributed network.
	However, Kim teaches a plasma system comprising a RF generator (see Fig 4 and [0058] “RF power supply”) comprising a low-frequency (LF) signal source configured to generate an LF signal and a high frequency (HF) signal source configured to generate an HF signal (see Fig. 4 and [0058] “The RF power supply 104 includes a 13.56 megahertz (MHz) RF generator/high and a 400 kilohertz (kHz) RF generator/low”; also, see [0068]), and a distributed network arranged between the LF signal source and the HF signal source (see Fig. 4 and see [0057] “a power distributor and combiner, labeled as “Dstbtr & Combiner”), configured to combine and distribute the LF signal and the HF signal to generate the RF signal (see Fig. 4 and see [0062] “The power distributor and combiner receives the high and low frequency RF signals from the high radio frequency match circuit and the low frequency match circuit to combine the RF signals to further generate a modified RF signal”), wherein the LF signal source is separated from the HF signal source by the distributed network (see Fig. 4 the HF and LF sources are separated by the distributed network).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen’s combination as taught above to the RF generator comprising a low-frequency (LF) signal source, configured to generate an LF signal, and the distributed network arranged between the LF signal source and the HF signal source, configured to combine and distribute the LF signal and the HF signal to generate the RF signal, wherein the LF signal source is separated from the HF signal source by the distributed network as taught by Kim in order to provide RF power to an electrode during a semiconductor manufacturing process (see [0046] and [0051]) having different frequencies (see [0052]).  It is to note that Valcore also teaches a second RF sensor located between an electrode and a distribution network for the detecting RF signal intensities as recited above (see Fig. 4).
	While Valcore teaches two semiconductor processes such as deposition and etching (see [0097) and using a plurality of thresholds during the processing of a workpiece during different states of the RF signal corresponding to processing processes (see [0028] and [0034]), and while it is very well known in this art that etching and deposition have different process parameters settings such as RF power settings,  Valcore-Chen-Kim still does not explicitly teach wherein the second period is shorter than the first period; wherein the sampling rate of the second period is twice the sampling rate of the first period, and the threshold value of the second period is less than the threshold value of the first period and greater than half the threshold value of the first period These limitations have been interpreted  in light of the specification par. [0060], the sampling rate is increased and a threshold value is decreased when the system changes or enters a new manufacturing process CVD or etching. The threshold value change/decrease does not depend on changing the sampling rate. In other words, a sampling rate and a threshold value are different for a CVD process from an etching process as suggested in [0060]). 
	However, Papasouliotis teaches a deposition and etching processes comprising a first semiconductor process during a first period and a second semiconductor process during a second period, wherein the second period is shorter than the first period (see Table I for a second semiconductor process during a second period and Table 2 first semiconductor process during a first period; the duration of second period of the second process can be selected to be equal to 5 seconds while the duration of the first period could be 10 seconds, thus, the second period is shorter than the first period), and the threshold value of the second period is less than the threshold value of the first period and greater than half the threshold value of the first period (the thresholds are RF signal intensity power level at which is desired to process a workpiece; Papasoliuotis further teaches that a RF threshold of a second period could be selected to be less than the RF threshold value of a first period and greater than half. For instance, selecting a RF value of 3KW during the second period for the second process and 5KW during the first period for the first process according to the table I and II, will meet these limitations.; also, see page 6 lines 39-67 “parameter for deposition…Low frequency power (LF) requirements range from 2 kW to 10 kW, and high frequency 45 (HF) power ranges from 0.5 kW to 10 kW…” also, see page 8 lines 2-56  “During the etch steps, the LF power varies from 1-10 kW and the HF power varies from 0.1-5 kW,…”; thus, switching higher power level to lower power level changes the set points or thresholds for maximum power).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen-Kim’s invention to include execute a first semiconductor process during a first period and a second semiconductor process during a second period, wherein the second period is shorter than the first period, and the threshold value of the second period is less than the threshold value of the first period and greater than half the threshold value of the first period as taught by Papasouliotis in order to provide proper power for different processes to reach and optimize a desired process for a workpiece (see page 4 lines 1-52 “…to optimize throughput and gap-fill capability. Throughput is further increased because the entire gap-fill process is performed in a single process chamber, instead of separate deposition and
etch chambers. Etch/dep ratio is varied and transitions from deposition to etching steps are effected by changing the gas mixture chemical composition, the power supplied to the reactor, the chamber pressure, and/or the wafer temperature”)  and use the system of Valcore to determine that power levels thresholds during the different states/processes are within acceptable ranges or detect a fault if they are not (see Valcore [0067).
	Valcore-Chen-Kim- Papasouliotis still does not explicitly teach wherein the sampling rate of the second period is twice the sampling rate of the first period.  
	However, McCown teaches a system comprising increasing a first sampling rate during a period to a second sampling rate during a second period, wherein the sampling rate of the second period is twice the sampling rate of the first period (see Col 24 line 53-68 “In addition to the channel configuration, the sampling rate at which the data acquisition system samples the signals in a system can be adjusted to examine a particular aspect of the data. FIG. 16 illustrates a signal 620 which is sampled on a particular channel. A first time line 622 illustrates the initial sampling rate of the data acquisition system, wherein samples of the signal are taken at times t.sub.1 and t.sub.3 and a voltage Level A is obtained each time. If the voltage Level A is a normal level, the sampling rate associated with time line 622 would not indicate the problem.… then the sampling rate can be increased to obtain a more detailed picture of the signal and to examine any transient responses in the signal. For example, if the sample rate is doubled as indicated on time line 624, so that the signal 620 is now sampled at times t.sub.1, t.sub.2 and t.sub.3, then the sample taken at time t.sub.2 would indicate an abnormal voltage Level B which was undetected previously”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen-Kim- Papasouliotis’s combination as taught above to include wherein the sampling rate of the second period is twice the sampling rate of the first period as taught by McCown in order to increase the accuracy of detection of faults in a signal (Col 24 lines 60-68). 
 	With respect to claim 9, Valcore-Chen-Kim- Papasouliotis-McCown teaches the processing tool as claimed in claim 8, Valcore further teaches  wherein the first or second semiconductor manufacturing process comprises an etching process or a chemical vapor deposition process (see [0024], [0097] and  [0201]; also, see claims 4 or 5 above, same rationale applies herein). 
 	As per claim 10, Valcore-Chen-Kim- Papasouliotis-McCown teaches the processing tool as in claim 9, Kim further teaches wherein the RF signal generator further comprises: a matching network, coupled  between the distributed network and the HF signal source and configured to decrease reflectiveness of the HF signal for generating the RF signal (see Fig. 4 “HF matcher”; also, see [0046] “The pedestal 140 is electrically coupled to a radio frequency (RF) power supply 104 via a match network 106”; also, see [0058] “The match network 106 includes a high radio frequency impedance matching circuit”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen-Kim- Papasouliotis-McCown’s combination as taught above to include a matching network, coupled  between the distributed network and the HF signal source and configured to decrease reflectiveness of the HF signal for generating the RF signal as taught by Kim in order to decrease reflectiveness of the HF signal for generating the RF signal (see [0046] and [0058] the purpose of a matching network is to provide an impedance to reflected power of the RF signal provided to the plasma machine).
 	With respect to claim 13, Valcore-Chen-Kim- Papasouliotis-McCown teaches the processing tool as in claim 9, Valcore further teaches (Valcore teaches or suggests wherein the FDC system is configured to determine whether or not the detected intensity of the RF signal exceeds a threshold value or outside a threshold range according to the extracted statistical characteristics, see Valcore, FIG. 1A-1B and [115] “The CPU 158 determines whether a fault has occurred in the plasma system 144 based on one or more variables generated at the output of the model 126.  For example, the CPU 158 determines a fault has occurred in the plasma system 144 when a variation in a variable exceeds a variation threshold.” Wherein, it is interpreted that the CPU 158 determines whether or not a detected intensity (i.e. variable/complex power) of an RF signal exceeds a threshold value according to the extracted statistical characteristics (i.e. a value of a variable)), when the detected intensity of the RF signal exceeds the threshold value or is within the threshold range, the RF signal will be adjusted to meet the threshold value or the threshold range (see FIG. 1 and [0087] “In some embodiments, the classification operation 142 is used to determine whether to turn off power that is supplied to the plasma tool 130 or to change an amount of power or frequency that is supplied to the plasma tool 130.  For example, upon determining that an event is arcing, the processor of the host system 120 sends a control signal to one or more of the RF generators 116 to turn off the one or more RF generators 116.  As another example, upon determining that an event is plasma dropout or plasma instability, the processor of the host system 120 sends a control signal to one or more of the RF generators 116 to change an amount of power supplied by or a frequency of one or more RF signals that are supplied by the corresponding one or more RF generators 116). 
With respect to claim 14, Valcore-Chen-Kim- Papasouliotis-McCown teaches the processing tool as in claim 9, Valcore further teaches wherein when an etching process is performed by the processing tool, (see Valcore [0024] “The plasma is used for a wide variety of operations on a substrate, e.g., cleaning the substrate, processing the substrate, performing deposition of oxides on the substrate, etching the substrate, etc. During performance of the operations, a variety of impediments are faced. For example, there may be plasma unconfinement within the plasma chamber. As another example, there may be arcing or plasma drop-out. Such events reduce wafer yield and increase time and costs associated with performing the operations”, thus, acing is detected during an etching process; also, see [0097]), the FDC system determines whether or not the detected maximum intensity of the RF signal is greater than the threshold value (see Valcore, FIG. 1A-1B & [0015]  “The CPU 158 determines whether a fault has occurred in the plasma system 144 based on one or more variables generated at the output of the model 126.  For example, the CPU 158 determines a fault has occurred in the plasma system 144 when a variation in a variable exceeds a variation threshold.” Wherein, it is interpreted that the CPU 158 determines whether or not a detected intensity (i.e. variable/complex power) of an RF signal exceeds a threshold value according to the extracted statistical characteristics (i.e. a value of a variable)).
With respect to claim 15, Valcore-Chen-Kim- Papasouliotis-McCown teaches the processing tool as in claim 9, Valcore further teaches wherein when a chemical vapor deposition process is performed by the processing tool, (see Valcore [0024] “The plasma is used for a wide variety of operations on a substrate, e.g., cleaning the substrate, processing the substrate, performing deposition of oxides on the substrate, etching the substrate, etc. During performance of the operations, a variety of impediments are faced. For example, there may be plasma unconfinement within the plasma chamber. As another example, there may be arcing or plasma drop-out. Such events reduce wafer yield and increase time and costs associated with performing the operations”, thus, acing is detected during an etching process; also, see [0097]), the FDC system determines whether range of the detected intensity of the RF signal falls outside a threshold range or not (see Valcore, FIG. 1A-1B & [0015] “The CPU 158 determines whether a fault has occurred in the plasma system 144 based on one or more variables generated at the output of the model 126.  For example, the CPU 158 determines a fault has occurred in the plasma system 144 when a variation in a variable exceeds a variation threshold.” Wherein, it is interpreted that the CPU 158 determines whether or not a detected intensity (i.e. variable/complex power) of an RF signal exceeds a threshold value according to the extracted statistical characteristics (i.e. a value of a variable)). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Valcore JR et al. (US 20150069912), in view of Chen et al. (US 20120074951), Kim et al (US 20170169995), Papasouliotis et al (US 6030881) and McCown et al (US 5067099) as applied to claim 8 above, and further in view of Alokosai et al (US 20140073143). 
 	With respect to claim 12, Valcore-Chen-Kim- Papasouliotis-McCown teaches the processing tool as in claim 8, Valcore further teaches wherein the RF signal generator further comprises:
 	a matching network, coupled between the distributed network and the HF signal source, and configured to decrease reflectiveness of the HF signal for generating the RF signal (see Valcore Fig. 1B matching network 148; also, see [0145] “the impedance matching network 148 receives the RF signals from the RF generators 146 and matches an impedance of a load connected to an output of the impedance matching network 148 with that of a source connected to an input of the impedance matching network 148 to generate a modified RF signal…”, the purpose of a matching network circuit is to decrease reflectiveness of the HF signal for generating the RF signal by matching the impedance of the load and the impedance of the RF source); and
	
Valcore further teaches the matching network (see [0031] “The plasma system further includes a sensor coupled to the output of the RF generator and a host system coupled to the sensor”, thus, the sensor is at the output of the RF generator, which detects the signal through the matching network 148; also, see [0055] and  [0107-0108] “The RF generators 146 include sensors that measure a variable, e.g., a complex voltage and current, impedance, etc., at corresponding outputs of the RF generators 146”, these paragraphs suggest that the location of at least a second RF sensor is between the HF signal source and the matching network).
Chen further teaches wherein the first RF sensor is configured to detect the RF signal transmitted from the distribution network to the electrode (see Chen Figs. 1-2 and [0023] “The detection circuit 200 includes an RF current probe 202 that is coupled to an RF power transmission line 201 between the RF matching network 124 and an upper, powered electrode 204 within a plasma chamber 206, such as the showerhead 116 in the PECVD chamber 100 depicted in FIG. 1. Preferably, the RF current probe is coupled to the RF power transmission line 201 just prior to connection of the RF power transmission line 201 to the powered electrode 204. Directly detecting the RF current near the powered electrode 204 allows much more sensitive plasma excursion detection as opposed to detection at or near the RF power generator or the RF matching network (FIG. 1)”).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen-Kim’s combination as taught above to include wherein the first RF sensor is configured to detect the RF signal transmitted from the distribution network to the electrode as taught by Chen in order to allow a much more sensitive signal detection point (see [0023] “…Directly detecting the RF current near the powered electrode 204 allows much more sensitive plasma excursion detection as opposed to detection at or near the RF power generator or the RF matching network (FIG. 1)”).
	While Kim teaches a LF matcher which seems to work as a tap, Valcore-Chen-Kim-Yasar-Bode still does not explicitly teach the RF generator comprises a tap, coupled between the distributed network and the LF signal source LF, and configured to stabilize frequency of the LF signal (a tap has been interpreted as any circuit device to regulate or stabilize frequency of the LF signal source. Taps are very well known electrical components and their function is to stabilize frequency or power). 
	However, Alokozai teaches a fabrication system comprising a Rf signal generator comprising a tap, coupled between the distributed network and the LF signal source LF, and configured to stabilize frequency of the LF signal (see 0055 “power for generating plasma is supplied to ICP coil 138 from an ICP power source 144 and matching network 146 via a multi-tap transformer 148. Each of the plasma density adjustment taps 142 may be adjusted to vary power within corresponding plasma zones 150. Varying power within each plasma zone 150 changes the generation rate of radicals, effectively altering the radial distribution of radicals within plasma generation region 108”; also, see [0057] “In the embodiment shown in FIG. 1, each plasma density adjustment tap 142 includes a plasma density tuner 152 used to adjust power in each plasma zone 150. As shown in FIG. 1, plasma density tuners 152 include components used to adjust zone attenuation (for example, via a variable capacitor) and zone phase shift (for example, via a variable inductor). In some embodiments, plasma density tuners 152 may be purely passive/reactive, including no transistors or other active components”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen-Kim- Papasouliotis-McCown’s combination as taught above to include a tap, coupled between the distributed network and the LF signal source LF, and configured to stabilize frequency of the LF signal as taught by Alokozai in order to adjust power for a plasma chamber (see [0055], and [0057]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Valcore JR et al. (US 20150069912), in view of Chen et al. (US 20120074951), Kim et al (US 20170169995), Papasouliotis et al (US 6030881) and McCown et al (US 5067099) as applied to claim 8 above, and further in view of Haiqing et al (CN 102981028 as taught by provided the machine translation).
 	As per claim 16, Valcore-Chen-Kim- Papasouliotis-McCown teaches the processing tool as in claim 8, Chen further teaches wherein the RF sensor comprises a metal coil to detect a RF signal wirelessly (see fig. 2 and 6-7 RF sensor 202; also, see [0024] “The RF current probe 202 may be a single loop current transformer or a multiple loop current transformer…). Valcore further teaches the RF sensor(s) are connected to the computation device via a cable (see Fig. 1B sensors included in 146 sends the measurements to computation device 158 via a cable). As stated above, would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore’s invention to include wireless detection in the  second RF sensor to wirelessly detecting an intensity of the RF signal as taught by Valcore and comprising a metal coil as taught by Chen in order to detect power wirelessly and in an isolated and safe manner, and because these sensor provided an array of inherent benefits such as easiness to integrate the magnetic field wireless sensor in any place or location of the system while avoid direct connection (in other words, it would have been obvious to use magnetic/induction detection sensors as the first and second RF sensor based on the advantages described above).    
	However, Chen or the combination of Valcore-Chen-Kim does not explicitly teach each of the first and second RF sensors comprises a coaxial connector which is surrounded by the metal coil, the coaxial connector Page 5is configured to connect a coaxial cable, and the coaxial cable is configured to connect the RF sensor and the computation device.
	However, Haiqing teaches a RF sensor (see Fig. 2 and Figs. 4 -5 and page 21 par/ 4 “the present invention discloses a near-field electromagnetic probe 20 for sensing”, thus, a RF sensor sensing wirelessly power conditions is shown) comprising a metal coil and a coaxial connector which is surrounded by the metal coil (see Figs. 4-5 “The coil 30 has a first end point 32/connector and a second end point 34” the coil surrounds the connector 32; see Fig. 2 and Figs. 4-5 coaxial connector 32),  the coaxial connector Page 5is configured to connect a coaxial cable (see Fig. 2 and Figs. 4-5 coaxial connector 32 connected to coaxial cable 36, see page 21 par. 4 “The coaxial cable 36 has a conductive wire 38 and a second conductive wire 40), and the coaxial cable is configured to connect the RF sensor and the computation device (see Fig. 5 coaxial cable connects sensor an a computation device 46; see page 21 par 6 “The coil 30 and the insulating film 42, and then the first conductive wire 38 and the second conductive wire 40 are electrically connected to the detection instrument 46 through the coaxial terminal 45” ). 
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen-Kim- Papasouliotis-McCown’s combination as taught above to include the teachings Haiqing in each of the first and second RF sensors as taught above to include a coaxial connector which is surrounded by the metal coil, the coaxial connector Page 5is configured to connect a coaxial cable, and the coaxial cable is configured to connect the RF sensors and the computation device as taught by Haiqing in order to detect a power signal wirelessly and deliver the detected signal through a coaxial cable in a safe manner since coaxial cable are shielded cables that diminish interference of other signals found in an environment.    
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Valcore JR et al. (US 20150069912), in view of Chen et al. (US 20120074951), Kim et al (US 20170169995), Yasar et al (US 20030034244), Bode (US 7558687), and Makoto (JP 2010037643 as supported by the machine translation provided). 
 	With respect to claim 17, Valcore teaches an arcing protection method (see [0028]), comprising: 
	using a distribution network first semiconductor manufacturing process and a second semiconductor manufacturing process (see Fig. 1B distribution network 150 generating a RF signal; also, see [0024] and [0097] “A wafer 154 is placed on a top surface 156 of the ESC 152 for processing, e.g., depositing materials on the wafer 154, or cleaning the wafer 154, or etching deposition layers on the wafer 154, or doping the wafer 154, or implantation of ions on the wafer 154, or creating a photolithographic pattern on the wafer 154, or etching the wafer 154, or sputtering the wafer 154, or a combination thereof”, thus, etching and deposition are the first and second manufacturing processes; also, see [0201]), 
	detecting an intensity of the RF signal (see [0055] and see [0107] “The RF generators 146 include sensors that measure a variable, e.g., a complex voltage and current, impedance, etc., at corresponding outputs of the RF generators 146”), wherein the first RF sensor is apart from the distribution network and the processing tool (see [0031] “The plasma system further includes a sensor coupled to the output of the RF generator and a host system coupled to the sensor”, thus the sensor is separate from the RF generator since it is at the output; also, see [0055] and see [0107] “The RF generators 146 include sensors that measure a variable, e.g., a complex voltage and current, impedance, etc., at corresponding outputs of the RF generators 146”, thus, the first sensor is  separated or apart from the electrode of the processing tool 156 and the distribution network);
	detecting an intensity of the HF signal from the HF signal source to the distribution network wirelessly by a second RF sensor (see [0031] “The plasma system further includes a sensor coupled to the output of the RF generator and a host system coupled to the sensor”, thus, the sensor is at the output of the RF generator, which place the sensor between the HF signal source 146 and the distribution network 150; also, see [0055] and  [0107-0108]] these paragraphs also suggest that the location of at least a second sensor is between the distribution network and the HF signal source; see [0055] and see [0107] “The RF generators 146 include sensors that measure a variable, e.g., a complex voltage and current, impedance, etc., at corresponding outputs of the RF generators 146”), wherein the second RF sensor is apart from the distribution network and the processing tool (see [0031] “The plasma system further includes a sensor coupled to the output of the RF generator and a host system coupled to the sensor”, thus the sensor is separate from the RF generator since it is at the output; also, see [0055] and see [0107] “The RF generators 146 include sensors that measure a variable, e.g., a complex voltage and current, impedance, etc., at corresponding outputs of the RF generators 146”, the sensors are separated or apart from the electrode and the processing tool 156);
	extracting statistical characteristics with a sampling rate based on the detected intensity of the RF and HF signals (see  Fig 1A host system with a processor/computing device, see [0031], [0049], [0056], [0064]; also, see Fig. 1 B   computing device 158; also, see [0107-0108] “…0108 The CPU 158 receives a variable that is measured by the sensors via communication cables that couple the corresponding sensors to the host system 162, accesses a computer-generated model, e.g., the model 126 (FIG. 1A), etc., from the memory device of the host system 162, and propagates the variable, e.g., complex voltage and current, complex reflected power, complex forward power, complex delivered power, etc., through the computer-generated model generate the model data 124 (FIG. 1A)…also, see [0110], the host system processor calculates statistical characteristic (values) based on the detected intensity/(power, current or voltage) of the RF signals, wherein the sensor or computer extracts data at a sampling rate, see Fig. 2 and [0119] a number of samples);
	determining whether or not the detected intensity of the RF signal exceeds a threshold value or threshold range according to the extracted statistical characteristics (see Valcore, FIG. 1A-1B and [115] “The CPU 158 determines whether a fault has occurred in the plasma system 144 based on one or more variables generated at the output of the model 126.  For example, the CPU 158 determines a fault has occurred in the plasma system 144 when a variation in a variable exceeds a variation threshold.” Wherein, it is interpreted that the CPU 158 determines whether or not a detected intensity (i.e. variable/complex power) of an RF signal exceeds a threshold value according to the extracted statistical characteristics (i.e. a value of a variable)); and
	adjusting the RF signal when the intensity of the RF signal exceeds the threshold value or the threshold range (see FIG. 1 and [0087] “In some embodiments, the classification operation 142 is used to determine whether to turn off power that is supplied to the plasma tool 130 or to change an amount of power or frequency that is supplied to the plasma tool 130.  For example, upon determining that an event is arcing, the processor of the host system 120 sends a control signal to one or more of the RF generators 116 to turn off the one or more RF generators 116.  As another example, upon determining that an event is plasma dropout or plasma instability, the processor of the host system 120 sends a control signal to one or more of the RF generators 116 to change an amount of power supplied by or a frequency of one or more RF signals that are supplied by the corresponding one or more RF generators 116), 
	
 	wherein the first semiconductor manufacturing process is switched to the second
semiconductor manufacturing process by the processing tool during a transition period, (see [0024] etching and deposition; also, see [0097]  a combination of etching and deposition; thus, when two processes are performed there is a transition period between processes), 
	Valcore does not explicitly teach using a distribution network to combine and distribute a low- frequency (LF) signal from a LF signal source and a high-frequency (HF) signal from a HF signal source to generate an RF signal, wherein the LF signal source is separated from the HF signal source by the distributed network, detecting an intensity of the RF signal from the distribution network to at least one electrode of a processing tool wirelessly by the first RF sensor, wherein when the sampling rate is increased, the threshold value is decreased, wherein the detected intensity of the RF signal in the transition period is greater than the detected intensity of the RF signal in the first and second semiconductor manufacturing processes. 
	However, Chen teaches system and method for detecting arcing in a plasma tool comprising a first RF sensor wirelessly detecting an intensity of the RF signal from the distribution network to at least one electrode of a processing tool (see fig. 2 and 6-7 RF sensor 202; also, see [0024] “The RF current probe 202 may be a single loop current transformer or a multiple loop current transformer. The RF current flowing through the RF power transmission line 201 produces a time-varying magnetic field around the RF power transmission line 201. The time-varying magnetic field, in turn, produces a time-varying electric field at an RF frequency. The time-varying electric field induces RF current flowing through the loop(s) and a resistor in the current probe 202…”, the sensor measures the RF signal between the electrode  and the distribution network 124).  
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore’s invention to include comprising a RF sensor wirelessly detecting an intensity of the RF signal from the distribution network to at least one electrode of a processing tool as taught by Chen in order to detect power wirelessly and in an isolated and safe manner, and because these sensor provided an array of inherent benefits such as easiness to integrate the magnetic field wireless sensor in any place or location of the system while avoid direct connection (these are inherent and well-known benefits if magnetic field sensors) and allowing much more sensitive plasma excursion detection as opposed to detection at or near the RF power generator or the RF matching network (see Chen [0023]) to detect arcing in a plasma tool (see [0006]). Furthermore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore’s invention to include wireless detection in the  second RF sensor to wirelessly detecting an intensity of the RF signal as taught by Valcore and comprising a metal coil as taught by Chen in order to detect power wirelessly and in an isolated and safe manner, and because these sensor provided an array of inherent benefits such as easiness to integrate the magnetic field wireless sensor in any place or location of the system while avoid direct connection (in other words, it would have been obvious to use magnetic/induction detection sensors as the first and second RF sensor based on the advantages described above).  
 	However, Valcore-Chen still does not explicitly teach using a distribution network to combine and distribute a low- frequency (LF) signal from a LF signal source and a high-frequency (HF) signal from a HF signal source to generate an RF signal, wherein the LF signal source is separated from the HF signal source by the distributed network.  
 	However, Kim teaches a plasma system comprising a RF generator (see Fig 4 and [0058] “RF power supply”) comprising a low-frequency (LF) signal source configured to generate an LF signal and a high frequency (HF) signal source configured to generate an HF signal (see Fig. 4 and [0058] “The RF power supply 104 includes a 13.56 megahertz (MHz) RF generator/high and a 400 kilohertz (kHz) RF generator/low”; also, see [0068]), and a distributed network arranged between the LF signal source and the HF signal source (see Fig. 4 and see [0057] “a power distributor and combiner, labeled as “Dstbtr & Combiner”), configured to combine and distribute the LF signal and the HF signal to generate the RF signal (see Fig. 4 and see [0062] “The power distributor and combiner receives the high and low frequency RF signals from the high radio frequency match circuit and the low frequency match circuit to combine the RF signals to further generate a modified RF signal”), wherein the LF signal source is separated from the HF signal source by the distributed network (see Fig. 4 the HF and LF sources are separated by the distributed network).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen’s combination as taught above to the RF generator comprising a low-frequency (LF) signal source, configured to generate an LF signal, and the distributed network arranged between the LF signal source and the HF signal source, configured to combine and distribute the LF signal and the HF signal to generate the RF signal, wherein the LF signal source is separated from the HF signal source by the distributed network as taught by Kim in order to provide RF power to an electrode during a semiconductor manufacturing process (see [0046] and [0051]) having different frequencies (see [0052]).  	
	While Valcore teaches two semiconductor processes such as deposition and etching (see [0097) and using a plurality of thresholds during the processing of a workpiece during different states of the RF signal corresponding to processing processes (see [0028] and [0034]), and while it is very well known in this art that etching and deposition have different process parameters settings such as RF power settings,  Valcore-Chen-Kim still does not explicitly teach wherein when the sampling rate is increased, the threshold value is decreased ) (These limitations have been interpreted  in light of the specification par. [0060], the sampling rate is increased and a threshold value is decreased when the system changes or enters a new manufacturing process CVD or etching. The threshold value change/decrease does not depend on changing the sampling rate. In other words, a sampling rate and a threshold value are different for a CVD process from an etching process as suggested in [0060]), and the detected intensity of the RF signal in the transition period is greater than the detected intensity of the RF signal in the first and second semiconductor manufacturing process. 
 	Yasar teaches a fabrication system including a processing tool comprising a threshold value (the threshold is RF signal intensity power level at which is desired to process a workpiece) is decreased during a semiconductor manufacturing process (see the Abstract “deposition and etch modes within a vacuum chamber (30). The modes operate at different power and pressure parameters. Pressure of more than 50 mTorr, for example, is used for sputtering material from a target while pressure of less than a few mTorr, for example, is used to etch. Bias power on the substrate is an order of magnitude higher for etching, producing several hundred volt bias for etching, but only a few tens of volts for deposition”; also, see [0032] and [0041] “An example of this sequence of operation is depicted in FIG. 4, where DC power from the power source 24 to the target 25 is switched on for deposition and off for etching…ICP power from the RF generator 27 to the antenna 26 is switched between a higher power level for deposition and a lower power level for etching. RF bias power from the generator 28 to the table 22 is switched from a lower bias for deposition and a higher bias for etching”, switching higher power level to lower power level changes the set points or thresholds for maximum power, also, see Fig. 4 RF power level is decreased for two different processes; also, see [0032], [0041] and [0044]), wherein the processing tool is configured to switch from the first semiconductor manufacturing process to the second semiconductor manufacturing process during a transition period (Yasar clearly teaches a transitioning between etching-deposition in Fig. 4 and Fig. 5; also, see [0044]; also, see page 6 claim 1).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen-Kim’s combination as taught above to include comprising a threshold value is decreased during a semiconductor manufacturing process, wherein the processing tool is configured to switch from the first semiconductor manufacturing process to the second semiconductor manufacturing process during a transition period as taught by Yasar in order to provide proper power for different semiconductor manufacturing processes (see [0032] “these electrical power sources 24 and 27 are turned on to power levels appropriate for the deposition by iPVD. Wafer RF bias is supplied to the chuck 22 by RF bias generator 28, which can also be turned on to a level appropriate during deposition to provide a net negative bias on the wafer 21 to improve and affect the process”; also, see Fig. 5 and [0044]) and use the system of Valcore to determine that power levels thresholds during the different states/processes are within acceptable ranges or detect a fault if they are not (see Valcore [0067).
	Valcore-Chen-Kim-Yasar still does not explicitly teach wherein the sampling rate is increased, and the detected intensity of the RF signal in the transition period is greater than the detected intensity of the RF signal in the first and second semiconductor manufacturing process. 
	However, Bode teaches a system comprising a RF sensor (see Col 1 lines 45-46 “an etching tool may include a sensor to monitor the radio frequency power delivered by the etching tool”; also, see Col 6 lines 45-46 “a power sensor to monitor the power provided to a heating element in the deposition tool”), a  wherein the sampling rate is increased (see Col 6 lines 49-52 “it may be desirable to increase the sampling rate of the temperature sensor and/or the power sensor to gather additional data to determine whether or not a process or device fault occurred”, Bode suggests detecting duration of the RF sensor comprises a first period and a second period, and a first sampling rate of the RF sensor during the first period is less than a second sampling rate of the RF sensor during the second period). 
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the combination of Valcore-Chen-Kim-Yasar as taught above  to include a  wherein the sampling rate is increased as taught by Bode in order to improve the detecting accuracy of a fault during a second period (see Col 7 lines 57-65 “By implementing one or more embodiments of the present invention, the ability of the APC system to detect and/or classify faults or other unexpected events associated with the processing tools may be enhanced. For example, the APC 60 system may be able to increase the sampling rate of select sensors that are relevant to the suspected fault or unexpected event to provide additional data that may assist in detecting and/or classifying the suspected fault or unexpected event”, thus by increasing the sampling rate during a second period of time will result in a greater rate than in a first period of time). Furthermore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to when the sampling rate is increased as taught by Bode (see Col 2 lines 55-58 “FIG. 4 conceptually illustrates a method of dynamically adjusting a sensor sampling rate that may be used in the manufacturing system shown in FIG. 1, in accordance with the present invention”), the threshold value/power level limits are decreased during the semiconductor manufacturing processes as taught by Yasar (Yasar teaches that different parameters can be adjusted for different processes) since parameters such as power limits, sampling rate, and other are adjustable and could be different for different semiconductor processes such as etching, deposition, and so on during different period and since the Applicant has not disclosed that increasing the sampling rate while decreasing a threshold value/power limit solves any stated problem is for any particular purpose (the Applicant in the invention simply states that each process such as etching or deposition could be first and second and each could have the parameters settings as claimed) other than increasing the sampling rate increases the accuracy of detection during a second period and which is suggested by Bode.   
	While it seems that Valcore or Yasar etching-deposition plasma chamber is capable of having a RF signal in the transition period that is greater than the detected intensity of the RF signal in the first and second semiconductor manufacturing processes (Yasar teaches a spike just before the etching process for the bias power), and because this seems to be an inherent effect of transitioning between RF power of different levels, Valcore-Chen-Haiqing-Cochran-Yasar-Bode does not explicitly teach wherein the detected intensity of the RF signal in the transition period is greater than the detected intensity of the RF signal in the first and second semiconductor manufacturing processes.
	However, Makoto teaches a plasma chamber for etching and deposition comprising wherein the detected intensity of a RF signal in a transition period is greater than a detected intensity of the RF signal in a first and second semiconductor manufacturing processes (see Fig. 1 and Fig. 2; also, see page 4 par. 3 “it is necessary to match the impedance of the high-frequency power each time. FIG. 1C shows the effective high-frequency power introduced into the discharge space. The rising process 101 at power-on, the falling process 104 at cutting, the effective power fluctuation 102 by impedance matching, Step 103 is shown. As shown in FIG. 1C, when an impedance matching operation occurs with a change in gas ratio or pressure, the discharge may become unstable every time impedance matching is performed”, thus, this indicates that during a transition period a fluctuation in power that is inherent to the matching process during RF power changes/switching occurs; also, see page 5 par 4. “Immediately after the start-up, an effective power fluctuation 202 occurs due to fluctuations in the reflected power in the impedance matching step 203. Strictly speaking, these nonstable discharge times may result in a film that is not as designed”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen-Kim-Yasar-Bode’s combination as taught above invention to include a transition period, wherein the detected intensity of a RF signal in a transition period is greater than a detected intensity of the RF signal in a first and second semiconductor manufacturing processes and to shorten the unstable period time as taught by Makoto in order to avoid any undesired defects in the design workpiece due the inherent fluctuations that occurs when changing RF power during manufacturing processes during the transition periods (see page 5 par. 4 “Immediately after the start-up, an effective power fluctuation 202 occurs due to fluctuations in the reflected power in the impedance matching step 203. Strictly speaking, these nonstable discharge times may result in a film that is not as designed. However, in the situation where film deposition is continuously performed as shown in FIGS. 1B and 1C described in the description of the prior art, the film deposition is started after the gas is stabilized as in the present invention. In the method, the effective power swing 202 occurs only once at the start. Therefore, it is considered that an ideal composition and film thickness as designed can be obtained by shortening the unstable discharge time including the rising process 201, the falling process 204, and the impedance matching process 203 as much as possible”).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Valcore JR et al. (US 20150069912) in view of Chen et al. (US 20120074951) and Kim et al (US 20170169995), Yasar et al (US 20030034244), Bode (US 7558687) and Makoto (JP 2010037643 as supported by the machine translation provided) as applied to claim 17 above, and further in view of Wilson (US 20170244500). 
	As to claim 18, this claim is the method claim corresponding to the system claim 17 and is rejected for the same reasons mutatis mutandis (Wilson teaches the limitations of claim 18, see rationale of claim 2 above).
	As per claim 19, Valcore-Chen-Kim-Yasar-Bode-Makoto-Wilson teaches the arcing protection method as in claim 18, Valcore further teaches wherein determining whether or not the detected intensity of the RF signal exceed the threshold value or threshold range comprises: Page 6determining whether the detected maximum intensity of the RF signal is greater than the threshold value (see Valcore, FIG. 1A-1B & [0015]  “The CPU 158 determines whether a fault has occurred in the plasma system 144 based on one or more variables generated at the output of the model 126.  For example, the CPU 158 determines a fault has occurred in the plasma system 144 when a variation in a variable exceeds a variation threshold.” Wherein, it is interpreted that the CPU 158 determines whether or not a detected intensity (i.e. variable/complex power) of an RF signal exceeds a threshold value according to the extracted statistical characteristics (i.e. a value of a variable)), when the first or second semiconductor process is an etching process (see Valcore [0024] “The plasma is used for a wide variety of operations on a substrate, e.g., cleaning the substrate, processing the substrate, performing deposition of oxides on the substrate, etching the substrate, etc. During performance of the operations, a variety of impediments are faced. For example, there may be plasma unconfinement within the plasma chamber. As another example, there may be arcing or plasma drop-out. Such events reduce wafer yield and increase time and costs associated with performing the operations”, thus, acing is detected during an etching process; also, see [0097] ).
 	As per claim 20, Valcore-Chen-Kim-Yasar-Bode-Makoto-Wilson teaches the arcing protection method as in claim 18, Valcore further teaches wherein the determining whether or not the detected intensity of the RF signal exceeds the threshold value or threshold range comprises:
	determining whether or not the detected intensity of the RF signal falls outside the threshold range (see Valcore, FIG. 1A-1B & [0015] “The CPU 158 determines whether a fault has occurred in the plasma system 144 based on one or more variables generated at the output of the model 126.  For example, the CPU 158 determines a fault has occurred in the plasma system 144 when a variation in a variable exceeds a variation threshold.” Wherein, it is interpreted that the CPU 158 determines whether or not a detected intensity (i.e. variable/complex power) of an RF signal exceeds a threshold value according to the extracted statistical characteristics (i.e. a value of a variable)), when the first or second semiconductor manufacturing process is chemical vapor deposition process (see Valcore [0024] “The plasma is used for a wide variety of operations on a substrate, e.g., cleaning the substrate, processing the substrate, performing deposition of oxides on the substrate, etching the substrate, etc. During performance of the operations, a variety of impediments are faced. For example, there may be plasma unconfinement within the plasma chamber. As another example, there may be arcing or plasma drop-out. Such events reduce wafer yield and increase time and costs associated with performing the operations”, thus, acing is detected during an etching process; also, see [0097]; also, see [0021]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Valcore JR et al. (US 20150069912), in view of Chen et al. (US 20120074951), Haiqing et al (CN 102981028 as taught by provided the machine translation), Cochran (US 20090309579), Yasar et al (US 20030034244), Bode (US 7558687), and Makoto (JP 2010037643 as supported by the machine translation provided) and ), Papasouliotis et al (US 6030881) and McCown et al (US 5067099).
 	With respect to claim 23, Valcore-Chen-Haiqing-Cochran-Yasar-Bode-Makoto  teaches the processing tool as claimed in claim 1, but it does not explicitly teach wherein the sampling rate in the second semiconductor manufacturing process is higher than the sampling rate in the first semiconductor manufacturing process, and the threshold value in the second semiconductor manufacturing process is lower than the threshold value in the first semiconductor manufacturing process.  
	However, Papasouliotis teaches a deposition and etching processes comprising a first semiconductor process during a first period and a second semiconductor process during a second period, (see Table I for a second semiconductor process during a second period and Table 2 first semiconductor process during a first period; the duration of second period of the second process can be selected to be equal to 5 seconds while the duration of the first period could be 10 seconds, thus, the second period is shorter than the first period), and a threshold value in the second semiconductor manufacturing process is lower than the threshold value in the first semiconductor manufacturing process (the thresholds are RF signal intensity power level at which is desired to process a workpiece; Papasoliuotis further teaches that a RF threshold of a second period could be selected to be less than the RF threshold value of a first period and greater than half. For instance, selecting a RF value of 3KW during the second period for the second process and 5KW during the first period for the first process according to the table I and II, will meet these limitations.; also, see page 6 lines 39-67 “parameter for deposition…Low frequency power (LF) requirements range from 2 kW to 10 kW, and high frequency 45 (HF) power ranges from 0.5 kW to 10 kW…” also, see page 8 lines 2-56  “During the etch steps, the LF power varies from 1-10 kW and the HF power varies from 0.1-5 kW,…”; thus, switching higher power level to lower power level changes the set points or thresholds for maximum power).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen-Haiqing-Cochran-Yasar-Bode-Makoto’s combination as taught above to include execute a first semiconductor process during a first period and a second semiconductor process during a second period, wherein the second period is shorter than the first period, and the threshold value in the second semiconductor manufacturing process is lower than the threshold value in the first semiconductor manufacturing process as taught by Papasouliotis in order to provide proper power for different processes to reach and optimize a desired process for a workpiece (see page 4 lines 1-52 “…to optimize throughput and gap-fill capability. Throughput is further increased because the entire gap-fill process is performed in a single process chamber, instead of separate deposition and
etch chambers. Etch/dep ratio is varied and transitions from deposition to etching steps are effected by changing the gas mixture chemical composition, the power supplied to the reactor, the chamber pressure, and/or the wafer temperature”)  and use the system of Valcore to determine that power levels thresholds during the different states/processes are within acceptable ranges or detect a fault if they are not (see Valcore [0067).
	Valcore-Chen-Haiqing-Cochran-Yasar-Bode-Makoto-Papasouliotis still does not explicitly teach wherein the sampling rate in the second semiconductor manufacturing process is higher than the sampling rate in the first semiconductor manufacturing process.  
	However, McCown teaches a system comprising increasing a first sampling rate during a period to a second sampling rate during a second period, wherein the sampling rate in the second semiconductor manufacturing process is higher than the sampling rate in the first semiconductor manufacturing process (see Col 24 line 53-68 “In addition to the channel configuration, the sampling rate at which the data acquisition system samples the signals in a system can be adjusted to examine a particular aspect of the data. FIG. 16 illustrates a signal 620 which is sampled on a particular channel. A first time line 622 illustrates the initial sampling rate of the data acquisition system, wherein samples of the signal are taken at times t.sub.1 and t.sub.3 and a voltage Level A is obtained each time. If the voltage Level A is a normal level, the sampling rate associated with time line 622 would not indicate the problem.… then the sampling rate can be increased to obtain a more detailed picture of the signal and to examine any transient responses in the signal. For example, if the sample rate is doubled as indicated on time line 624, so that the signal 620 is now sampled at times t.sub.1, t.sub.2 and t.sub.3, then the sample taken at time t.sub.2 would indicate an abnormal voltage Level B which was undetected previously”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen-Haiqing-Cochran-Yasar-Bode-Makoto-Papasouliotis’ combination as taught above to include wherein the sampling rate in the second semiconductor manufacturing process is higher than the sampling rate in the first semiconductor manufacturing process as taught by McCown in order to increase the accuracy of detection of faults in a signal (Col 24 lines 60-68). 
 Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Valcore JR et al. (US 20150069912), in view of Chen et al. (US 20120074951), Haiqing et al (CN 102981028 as taught by provided the machine translation), Cochran (US 20090309579), Yasar et al (US 20030034244), Bode (US 7558687), and Makoto (JP 2010037643 as supported by the machine translation provided) as applied to claim 1 above, and further in view of Wang et al (US 6778873).
 	As per claim 25, Valcore-Chen-Haiqing-Cochran-Yasar-Bode-Makoto the processing tool as claimed in claim 1, Valcore further teaches wherein the first semiconductor manufacturing process and a second semiconductor manufacturing process are performed on a first integrated circuit (IC) (see [0028] “The systems and methods that use one or more pre-defined thresholds for detecting a fault or an event are used during processing of a workpiece”; also, see see FIG. 1 and [0087] “In some embodiments, the classification operation 142 is used to determine whether to turn off power that is supplied to the plasma tool 130 or to change an amount of power or frequency that is supplied to the plasma tool 130.  For example, upon determining that an event is arcing, the processor of the host system 120 sends a control signal to one or more of the RF generators 116 to turn off the one or more RF generators 116.  As another example, upon determining that an event is plasma dropout or plasma instability, the processor of the host system 120 sends a control signal to one or more of the RF generators 116 to change an amount of power supplied by or a frequency of one or more RF signals that are supplied by the corresponding one or more RF generators 116”; and see [0097]), and the processing tool is configured to perform a semiconductor manufacturing process on a Valcore teaches or suggests wherein the FDC system is configured to determine whether or not the detected intensity of the RF signal exceeds a threshold value or outside a threshold range according to the extracted statistical characteristics, see Valcore, FIG. 1A-1B and [115] “The CPU 158 determines whether a fault has occurred in the plasma system 144 based on one or more variables generated at the output of the model 126.  For example, the CPU 158 determines a fault has occurred in the plasma system 144 when a variation in a variable exceeds a variation threshold.” Wherein, it is interpreted that the CPU 158 determines whether or not a detected intensity (i.e. variable/complex power) of an RF signal exceeds a threshold value according to the extracted statistical characteristics (i.e. a value of a variable); also, see see FIG. 1 and [0087] “In some embodiments, the classification operation 142 is used to determine whether to turn off power that is supplied to the plasma tool 130 or to change an amount of power or frequency that is supplied to the plasma tool 130.  For example, upon determining that an event is arcing, the processor of the host system 120 sends a control signal to one or more of the RF generators 116 to turn off the one or more RF generators 116.  As another example, upon determining that an event is plasma dropout or plasma instability, the processor of the host system 120 sends a control signal to one or more of the RF generators 116 to change an amount of power supplied by or a frequency of one or more RF signals that are supplied by the corresponding one or more RF generators 116).
	While Valcore teaches that the parameters are adjusted and changed for a current processing and for a new process, Valcore does not explicitly teach perform a semiconductor process on a second IC with the adjusted RF signal/parameters.  
	However, Wang teaches a method and apparatus comprising perform a semiconductor process on a second IC with adjusted signal/parameters (see page 10 claim 3 “wherein adjusting the processing comprises adjusting one or more operating recipe parameters for processing the next workpieces”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen-Haiqing-Cochran-Yasar-Bode-Makoto’s combination as taught above to include perform a semiconductor process on a second IC with the adjusted RF signal/parameters as taught by Valcore and as as taught by Wang in order to improve the manufacture of next workpieces when faults have been encountered and parameters have been adjusted based on the faults (see Col 2 lines 19-23 “The method further comprises adjusting the processing of one or more workpieces to be processed next based on the fault information provided to the controller”; see Col 3 lines 48 “FDC unit for detecting faults” and see Col 5 lines 28-40 and Col 6 lines 51-55).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	Lantsman (5584972) teaches a plasma chamber and a sensor for detecting faults in the RF power, the faults are minimized by the system.   
	Shannon et al (US 20090294061) teach a plasma chamber and matching network, and teaches that spike in RF power are inherent errors due to the matching network when controlling the RF power. 
	McNnie et al (US 9412566) teaches a etch/deposition system, McNie clearly teaches that they is an inherent transition or delay period when switching from one process to another process, since the condition/parameters of the machine need to be changed.     
	Nakagawa et al (WO2013018776) teaches a fig. 6 wherein the inherent incidence/reflected power due to the matching network and RF power switching occurs during different periods.    
	Hellig et al (US 20040044435) teaches a substrate system wherein the sampling arte is increased during production.  
	Na et al (US 20150048862) teaches a plasma system wherein power reflected by the matching network is monitored. 
	Thie et al (US 20180108531) teaches a transition phase wherein not etching or deposition is performed. 
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117


/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116